FILED
                             NOT FOR PUBLICATION                            DEC 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


In the Matter of: AVRAM MOSHE                    No. 12-55672
PERRY,
                                                 D.C. No. 2:12-cv-02599-R
               Debtor,

                                                 MEMORANDUM*
AVRAM MOSHE PERRY,

               Appellant,

  v.

CHASE AUTO FINANCE; KEY AUTO
RECOVERY,

               Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                            Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Avram Moshe Perry appeals pro se from the district court’s order dismissing

his interlocutory appeal of the bankruptcy court’s order denying “Debtor-Plaintiff’s

Notice and Motion for an Order to Show Cause; For Clarification; Why Remand

Order Not Be Dismissed, with a Stay and a Restraining Order; Request for Judicial

Notice.” We review de novo our own jurisdiction and whether a bankruptcy

court’s decision is final under 28 U.S.C. § 158(d). Silver Sage Partners, Ltd. v.

City of Desert Hot Springs (In re City of Desert Hot Springs), 339 F.3d 782, 787

(9th Cir. 2003). We dismiss.

      The bankruptcy court’s order denying Perry’s motion is not a final decision

over which we have appellate jurisdiction. See United States v. Fowler (In re

Fowler), 394 F.3d 1208, 1211 (9th Cir. 2005) (discussing “pragmatic approach to

determining finality” of bankruptcy court orders and setting forth tests to determine

finality); see also Rains v. Flinn (In re Rains), 428 F.3d 893, 901 (9th Cir. 2005)

(this court has jurisdiction only when both the bankruptcy court order and the

decision of the district court acting in its bankruptcy appellate capacity are final

orders).

      Perry’s motion to file supplemental excerpts of record, filed on July 12,

2013, is denied as moot. Perry’s requests for judicial notice are denied as moot.

      DISMISSED.


                                           2                                     12-55672